Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Amendments made to the specification, amendments made to claims 2 and 19, as well as the cancelation of claim 1, as filed on January 18, 2022, are acknowledged.
The amendments made to the specification are responsive.  The previous objection to the specification, as set forth in the Office action mailed on September 21, 2021, has been withdrawn.
Applicant's arguments, see Remarks, filed on January 18, 2022, with respect to amended claims 2 and 19, have been fully considered and are persuasive.  The previous rejections to the claims and related dependent claims as set forth in the Office action mailed on September 21, 2021, have been withdrawn.

Reasons for Allowance
Claims 2, 4-5 and 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 2 and 19, the reasons for allowance are indicated in the Applicant’s Remarks filed on January 18, 2022.
Regarding claims 3-18, they are dependent from claim 2.
Regarding claims 20-21, they are dependent from claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1713